Title: To George Washington from Richard Bland Lee, 9 September 1789
From: Lee, Richard Bland
To: Washington, George

 
          
            Sir,
            N. York September 9: 1789
          
          At the request of Mr Roger West I take the Liberty of forwarding the inclosed letter: at the same time I beg leave to present to you the most respectful regards of Mr Francis Corbin, who requests me to inform you that Mr John Segar, would be happy to be appointed Surveyor in the place of Mr Stage Davis, who has or will resign, and to assure you that he is well fitted to execute the duties of the office. I have the honor to be with the most profound respect and veneration your most ob: hum: Servant
          
            Richard Bland Lee
          
        